Citation Nr: 1736427	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  16-54 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In April 2017, the Veteran and his spouse testified at a videoconference hearing before the undersigned Veterans Law Judge.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As explained in further detail below, the Board finds that the Veteran's claim for an increased rating for diabetes must be remanded to provide an examination that addresses the current nature of the Veteran's diabetes, to include diabetes-related complications.

In May 2017 and June 2017, VA physician Dr. S.N. reported that the Veteran suffers from erectile dysfunction in addition to limitations in ambulation and mobility due to poorly controlled diabetes.  Also in June 2017, a VA clinician reported that the Veteran's kidney function has decreased, the etiology of that condition is multifactorial and related to diabetic nephropathy, and diabetes is the major cause of chronic kidney disease.  Notably, a May 2017 VA physical therapist note documents kidney and liver failure during the previous year.  Further, although VA examiners who evaluated the Veteran in May 2013 and December 2015 reported that he did not require regulation of activities as part of the medical management of his diabetes, the Veteran recently reported during his April 2017 Board hearing that his activities are severely limited as a result of his condition.

The Board finds that the Veteran's diabetes and complications of his diabetes may have worsened since his last VA diabetes examination, which was conducted in December 2015.  Accordingly, in light of the foregoing and 38 C.F.R. § 4.119, Diagnostic Code 7913 Note (1), which directs VA to evaluate complications of diabetes when rating diabetes, the Board finds that VA must provide an examination to determine the current nature and severity of the Veteran's condition and its complications.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (VA regulations specifically require the performance of a new medical examination when evidence indicates that there has been a material change in a disability).

Additionally, the Board notes that the issue of the Veteran's entitlement to a TDIU due to service-connected diabetes was raised during his April 2017 hearing and by way of a June 2017 Application for Increased Compensation Based on Unemployability (VA Form 21-8940).  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  This issue must be remanded because it is inextricably intertwined with the issue of his entitlement to an increased rating for diabetes.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

While on remand, VA should provide the Veteran notice of the information or evidence needed to establish TDIU due to service-connected disability.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Further, although VA has made two unsuccessful attempts to associate records of the Veteran's employment at the Louis Stokes Cleveland VA medical center (VAMC) (also referred to as the Wade Park Medical Center) with the claims file, 38 U.S.C.A. § 5103A(c)(2) indicates that attempts to obtain records from a Federal department or agency shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See July 2017 and August 2017 letters to Louis Stokes Cleveland VAMC.  Thus, these records should be requested again on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran adequate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes an explanation as to the information or evidence needed to establish TDIU due to service-connected disability.  In addition, associate any outstanding VA treatment records with the claims file.

2.  Associate records of the Veteran's employment at the Louis Stokes Cleveland VAMC (also referred to as the Wade Park Medical Center) with the claims file.  If such records are not available or further efforts to obtain the Veteran's employment records would be futile, this should be documented in the claims file.

3.  After completing the development requested above, schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected diabetes, to include a discussion that addresses identified functional/occupational effects of diabetes, complications of diabetes (such as ocular conditions, kidney conditions, liver conditions, erectile dysfunction, and hypertension), and whether the Veteran's diabetes requires regulation of activities as part of the medical management of the condition.

The claims file should be made available to and reviewed by the examiner, and all findings, conclusions, and the rationale for all opinions expressed by the examiner should be provided in a report.   The examiner is asked to conduct all tests and studies deemed necessary.

4.  After completing any additional development deemed necessary, adjudicate the issues on appeal, to include the Veteran's entitlement to a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and provided an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

